EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa A. Haile on 9/8/2021.  The application has been amended as follows:
Claim 23, line 11: change “therapeutic regimen” to “therapeutic agent”
Claim 26: change the wherein clause to “wherein the gene sequence is an ESR1 or ESR2 receptor gene sequence”
Claim 31, lines 1-2: change “the first therapeutic regimen selected” to “the first therapeutic agent is selected”
Claims 34-42 are canceled
Claim 43: change the wherein clause to “wherein the biological sample is selected from the group consisting of a blood, saliva, urine, bone marrow, serum, lymph, cerebrospinal fluid, sputum, stool, organ tissue [[or]] and ejaculate sample”

Response to Amendments and Arguments
2.	Applicant’s amendments and arguments filed 7/15/2021 have been fully considered.  In view of applicant’s amendments to the claims, all the rejections and objections have been withdrawn.  Further in view of the examiner’s amendment above, claims 23, 25-33 and 43 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639